DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter

Claims 1 -15, and 17-21 are allowed.
Claim 16 is canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records Charles H. Chalfant et al. (US 2015/0188628 A1); Venkata A. Bhagavatula (EP 0256809 A2); NKT Photonics A/S (JP 2013545107 A); Toshio Kimura et al., (JP 3735064 B2) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A local free space optical (FSO) communication terminal configured to transmit optical beams to and receive optical beams from a remote FSO communication terminal, the local FSO communication terminal comprising: 
a fore optic having a focal plane, wherein a receive (Rx) optical beam from the remote FSO communication terminal is received and focused by the fore optic to a Rx spot at the focal plane and a transmit (Tx) optical beam forms a Tx spot at the focal plane and is collimated and projected by the fore optic to the remote FSO communication terminal; and 
a dispersive optical component that is positioned along optical paths of both the Rx optical beam and the Tx optical beam so that the Tx and Rx beams propagate through the dispersive optical component, wherein the Rx optical beam has one or more different wavelengths than the Tx optical beam, and a wavelength dependence of the dispersive optical component laterally separates the Rx spot and the Tx spot at the focal plane.
Regarding claim 11, A local free space optical (FSO) communication terminal configured to transmit optical beams to and receive optical beams from a remote FSO communication terminal, the local FSO communication terminal comprising: 
a fore optic having a focal plane, wherein a receive (Rx) optical beam from the remote FSO communication terminal is received and focused by the fore optic to a Rx spot at the focal plane and a transmit (Tx) optical beam forms a Tx spot at the focal plane and is collimated and projected by the fore optic to the remote FSO communication terminal; and 
a dispersive optical component that is positioned along optical paths of both the Rx optical beam and the Tx optical beam, 
wherein: the Rx and Tx optical beams are different wavelengths;
a wavelength dependence of the dispersive optical component laterally separates the Rx spot and the Tx spot at the focal plane; 
the Rx optical beam is coupled from the Rx spot into an Rx fiber and the Tx optical beam is coupled from a Tx fiber to the Tx spot; and 
the Rx beam has a first wavelength, and the local FSO communication terminal further comprises: 
a second Tx fiber on a laterally opposite side of the Rx fiber relative to the Tx fiber; and 
a Tx optical source, the Tx optical source coupled to the second Tx fiber and configured to produce a second Tx optical beam with the first wavelength.

Regarding claim 12, A local free space optical (FSO) communication terminal configured to transmit optical beams to and receive optical beams from a remote FSO communication terminal, the local FSO communication terminal comprising: 
a fore optic having a focal plane, wherein a receive (Rx) optical beam from the remote FSO communication terminal is received and focused by the fore optic to a Rx spot at the focal plane and a transmit (Tx) optical beam forms a Tx spot at the focal plane and is collimated and projected by the fore optic to the remote FSO communication terminal; and 
a dispersive optical component that is positioned along optical paths of both the Rx optical beam and the Tx optical beam, 
wherein: the Rx and Tx optical beams are different wavelengths; 
a wavelength dependence of the dispersive optical component laterally separates the Rx spot and the Tx spot at the focal plane; 
the Rx optical beam is coupled from the Rx spot into an Rx fiber and the Tx optical beam is coupled from a Tx fiber to the Tx spot; and 
wherein the Tx beam has a first wavelength, and the local FSO communication terminal further comprises: 
a second Rx fiber on a laterally opposite side of the Tx fiber relative to the Rx fiber; and 
an Rx optical detector, the Rx optical detector coupled to the second Rx fiber, the Rx optical detector configured to receive a second Rx beam with the first wavelength.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Hiroshi Honma et al., 	(JP 2004233485A)
Young Lee et al., 		(WO 2021015802 A1)
Ion Bita et al.,		 (EP 2366946 A1)
Corem et al., 		(US 7,454,100 B2) 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636